DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities: 
Claim 1, line 10, --an-- should be inserted before “electrical communication”.
Claim 1, lines 23-24, --of the ROI-- should be inserted after “the acquired microscopic image data”.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: 
Claim 12 should be amended as follows:
12. (Currently Amended) The integrated system of claim 1, further comprising a user interface in an electrical communication with the processor, wherein the user interface is physically isolated from the imaging area to prevent a contamination of the sample during use, [[use]] and the user interface is configured to receive input values that correspond to the ROI and optionally X-ray imaging parameters, and optionally microscopic imaging parameters.
Appropriate correction is required.
Claims 13-15 are objected to because of the following informalities:  
Claim 13 should be amended as follows:

divide the ROI into one or more sub-regions of the sample; [[and]] 
each sub-region of the one or more sub-regions of the sample,
wherein the microscopic image data comprises the OCT image data of each sub-region of the one or more sub-regions of the sample; and 
generate an OCT image based on the OCT image data from the one or more sub- regions of the sample.
Appropriate correction is required.
Claims 17 and 22-24 are objected to because of the following informalities:  
Claim 17, line 13, --of the ROI-- should be inserted after “the acquired microscopic image data”.
Appropriate correction is required.
Claims 22-24 are objected to because of the following informalities:  
Claim 22 should be amended as follows:
22. (Currently Amended) The method of claim 17, wherein the acquiring microscopic image data of the ROI comprises: 
performing OCT imaging of the ROI 
specifying a time limit for performing OCT imaging of the ROI; and 
adjusting a scanning density to obtain [[the]] OCT image data within the time limit,
wherein the acquired microscopic image data of the ROI comprises the OCT image data; and 
the generating an OCT image of the ROI from the acquired microscopic image data comprises: 
dividing the ROI into one or more sub-regions; 
acquiring OCT image data for each sub-region of the one or more sub-regions; and 
generating the OCT image of the ROI using the OCT image data of each sub-region of the one or more sub-regions.
Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  
Claim 27 should be amended as follows:
27. (Currently Amended) An integrated system for generating at least one X-ray image and at least one OCT image of at least a portion of a sample, wherein the integrated system comprises: 
an imaging area having a sample stage for receiving a sample; 
an X-ray apparatus disposed within the imaging area, the X-ray apparatus being configured to acquire X-ray image data of the at least a portion of the sample; 
an OCT imaging apparatus disposed within the imaging area, the OCT imaging apparatus being configured to acquire OCT image data of the at least a portion of the sample, the OCT imaging apparatus comprising an OCT 
a processor in an electrical communication with the X-ray apparatus and the OCT imaging apparatus, the processor being operable to: 
control the X-ray apparatus to acquire the X-ray image data of the at least a portion of the sample, and generate one or more X-ray images; 
determine a region of interest (ROI) of the at least a portion of the sample based on the one or more X-ray images; 
divide the ROI into one or more sub-regions of the sample; Page 8 of 15 4403860US Patent App. No. 16/302,885 Amendment dated December 16, 2020 Reply to Office Actions dated August 25 and November 18, 2020 
each sub-region of the one or more sub-regions of the sample; and 
generate an OCT image based on the OCT image data from the one or more sub-regions of the sample.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-15, and 22-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a functional limitation “the rotational sample stage is controlled to rotate the sample to a first position aligned within a field of view of the X-ray apparatus and a second different position aligned within a field of view of the microscopic imaging apparatus” in lines 1-5, which renders the claim indefinite because the boundaries of the functional limitation is unclear.
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill in the art can determine what structure, material, or act in the claim performs this function; whether the limitation has well defined boundaries or only expresses a problem solved or intended result; and what an anticipatory reference would need to disclose in order to satisfy this claim limitation. These considerations are not all-inclusive or limiting.
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description.
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., an imaging area, a sample stage, an X-ray apparatus, a 
The limitation is unclear because it merely states a function (the rotational sample stage is controlled to rotate the sample to a first position aligned within a field of view of the X-ray apparatus and a second different position aligned within a field of view of the microscopic imaging apparatus) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., an imaging area, a sample stage, an X-ray apparatus, a microscopic imaging apparatus, and a processor, so it is unclear whether the function requires some other structure or is simply a result of operating the integrated system in a certain manner.
Claim 13 recites a limitation “the microscopic image data” in lines 1-2, which renders the claim indefinite.  It is unclear whether the microscopic image data refers to the microscopic image data of the at least a portion of the sample or the microscopic image data of the ROI recited in claim 1.
Claim 13 recites a limitation “OCT image data” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation.  Claim 1 recites a limitation “an OCT image” in line 23.
Claim 14 recites a limitation “the OCT image data” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation.  Claim 1 recites a limitation “an OCT image” in line 23.

Claim 22 recites a limitation “OCT image data” in lines 3-4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation.  Claim 17 recites a limitation “an OCT image” in line 12.

Response to Amendment
Applicant’s amendments filed 16 December 2020 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 9 and 10 have been fully considered.  The objection of claims 9 and 10 has been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 13-15 have been fully considered.  The objections of claims 13-15 have been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 17 and 22-24 have been fully considered.  The objections of claims 17 and 22-24 have been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 22-24 have been fully considered.  The objections of claims 22-24 have been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 23 and 24 have been fully considered.  The objections of claims 23 and 24 have been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claim 24 have been fully considered.  The objections of claim 24 have been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claim 9 have been fully considered.  The rejection of claim 9 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 16 December 2020 with respect to claims 1-7, 11, and 12 have been fully considered.  The rejection of claims 1-7, 11, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Baumgart et al. (U. S. Patent No. 10,064,595 B2) has been withdrawn.

Response to Arguments
Applicant’s arguments filed 16 December 2020 have been fully considered but they are not persuasive.
With respect to rejection of claim 10 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, applicant argued that claim 10 was amended to clarify functional limitations.  This argument is not persuasive.  As noted in the rejection, the functional limitation is unclear because it merely states a function (the rotational sample stage is controlled to rotate the sample to a first position aligned within a field of view of the X-ray apparatus and a second different position aligned within a field of view of the microscopic imaging apparatus) without providing any indication about how the function is performed.  In other words, claim 10 fails to identify a structure configured to control a rotation of the rotational sample stage.  Therefore, the rejection .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Millett et al. (U. S. Patent No. 10,869,603 B2) disclosed a display control for a multi-sensor medical device.
Lahti et al. (U. S. Patent No. 10,799,209 B2) disclosed a measurement navigation in a multi-modality medical imaging system.
Liu (U. S. Patent No. 10,666,928 B2) disclosed an optical imaging system and methods thereof.
Nool et al. (U. S. Patent No. 10,175,735 B2) disclosed a medical communication hub and associated methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884